
	

114 HR 3548 IH: Transparency Requirements for Agency Conferences and Events Act
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3548
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Kind (for himself and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To increase transparency of agencies by requiring a report describing any proposed conference.
	
	
 1.Short titleThis Act may be cited as the Transparency Requirements for Agency Conferences and Events Act or the TRACE Act. 2.Reports on conference attendance by Federal agencies (a)In GeneralNot later than 30 days before any conference, the head of the agency hosting the conference and the head of any agency that is sending an employee of such agency to the conference shall submit to the relevant congressional committee of jurisdiction a report on the following:
 (1)An itemized statement of the cost of attending the conference, including the total cost. (2)In the case of the agency hosting the conference, the total cost of the conference.
 (3)The names of keynote speakers. (4)A list of conference attendees from such agency and the titles of such attendees.
 (5)The location of the conference. (6)A summary of the purposes and goals of the conference.
 (7)A conference itinerary. (b)DefinitionsIn this section:
 (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. (2)ConferenceThe term conference means a meeting, retreat, seminar, symposium, training, or other event that involves travel for 50 or more attendees.
 (3)EmployeeThe term employee has the meaning given that term in section 2105 of title 5, United States Code.  